Citation Nr: 0722637	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

Entitlement to service connection for tinnitus.  

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

Entitlement to service connection for lumbar spine 
disability.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.  

The veteran presented sworn testimony in support of his 
appeal during a hearing held at the RO before the undersigned 
Veterans Law Judge in March 2007.

Claims for entitlement to service connection for left and 
right knee disabilities, and a back disability were 
previously denied in August 1993.  The veteran did not 
perfect an appeal as to this decision.  However, in 
connection with the instant appeal, service medical records 
which were not previously available for review have been 
presented, thus triggering the de novo review of these 
claims.  38 C.F.R. § 3.156(c).  Thus, the issues on appeal 
have been characterized as reflected on the title page of 
this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.





REMAND

Medical records associated with the claims file establish 
that following the veteran's active service between 1989 and 
1992, he also served in the Navy Reserves.  Indeed, records 
dated as recently as 2005, reflect the veteran's continued 
service in the Reserves.  Attempts should be made to 
establish the nature of the veteran's Reserve service with 
more particularity, and to obtain copies of all relevant 
medical records from the Reserves.  

During the March 2007 hearing on appeal, the veteran 
testified that he sought medical treatment for many of the 
disabilities at issue within the first year after his 
discharge from active duty.  He also testified that he 
currently receives VA medical care.  Records reflecting this 
treatment have not been obtained for review.  Any medical 
records showing his physical and mental condition shortly 
after service would be highly probative of the issue of 
service connection and all VA treatment records are deemed to 
be constructively of record in proceedings before the Board 
of Veterans' Appeals (Board).  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

With respect to the matter regarding psychiatric disability, 
the veteran has linked its onset to an occasion during his 
active duty when he assisted in the retrieval of human 
remains from the sea.  His problem, the veteran testified, 
began soon after this event, and was initially manifested by 
trouble sleeping.  Although not documented in service 
treatment records at the time, within a year of his service 
discharge in 1992, the veteran submitted an application for 
VA benefits which identified a "sleep disorder" as one of 
the disabilities for which he was seeking service connection.  
Given the veteran's testimony and the 1993 application for 
benefits that specifically identified a sleep disorder as an 
ongoing problem, it is reasonable to conclude that the 
veteran was having trouble sleeping during service.  
Currently, the veteran has been diagnosed to have a 
depressive disorder (September 2004 VA examination), and it 
is appropriate to inquire as to whether sleep problems 
occurring in service were the initial manifestation of his 
present psychiatric disability.  

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  The RO should obtain, through 
official channels, the veteran's service 
personnel records, so as to ascertain the 
nature of the veteran's service (active 
duty, active duty for training, inactive 
duty training) since his period of active 
duty in the Navy ended in July 1992.  

2.  The RO should attempt to secure 
copies of any available medical records 
generated during any military service of 
the veteran since July 1992.  (As a 
minimum, it appears the veteran had 
periods of selected reserves service with 
the Navy.)  

3.  The RO should obtain the names and 
addresses of any private medical care 
providers who treated the veteran for any 
of the claimed disabilities since his 
discharge from service.  After securing 
any necessary release(s), the RO should 
obtain these records for inclusion in the 
veteran's claims file.

4.  The RO should obtain all VA medical 
records from the Houston area VA medical 
system (and any other VA facilities 
identified by the veteran), to include 
Vet Center records, from July 1992 until 
the present for inclusion in the claims 
file.

5.  The veteran should be scheduled for a 
psychiatric examination.  The examiner 
should be provided the claims file for 
review in conjunction with the 
examination.  For any psychiatric 
disorder diagnosed, the examiner should 
offer an opinion as to whether it is 
likely, unlikely, at least as likely as 
not, that problems sleeping in service 
were an initial manifestations of the 
disability.  

6.  After the above-requested steps have 
been taken and any further development 
deemed necessary is accomplished, (such 
as obtaining any additional medical nexus 
opinions or medical examinations), the 
claims should be re-adjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




